DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are pending.

Response to Arguments
The objection to Claim 7 is withdrawn.

The remainder of Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-6, 8-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Galan Garcia (US 2019/0135199), hereinafter Garcia, in view of Persson (US 2020/0262341). All reference is to Garcia unless indicated otherwise.

Regarding Claim 1 (Currently Amended), Garcia teaches a display for representing information in an interior of a motor vehicle, the display comprising:
a decoration component [fig. 2B @10] configured to be inserted in an interior trim of a motor vehicle [¶0078], the decoration component including 
a display region [fig. 2B @ 20] having a touch-sensitive surface [fig. 2B @C, ¶0080, “a sensor/detector component C shown as providing a system/array (e.g. matrix, grid, etc.) to detect input such as touch/proximity or movement/gesture from a user/vehicle occupant (e.g. a detection system, touch-sensitive array, capacitive touch surface as used with touch-screen devices”], and 
a decoration region [fig. 2B @20x] for an optical design of the interior [¶0086], “As indicated schematically in FIGS. 2B and 7A-7F, the composite structure with cover/surface 10 may provide a variety of selective appearances (e.g. color/shading, lighting/intensity, decoration/decorative effect”], 
the touch-sensitive surface being configured to display user interface widgets [fig. 25A] that include information [fig. 25A @symbol representing controlled function] and to receive user input [¶0176],
the decoration region [fig. 12B @10 which includes fig. 2B @20 and 20x] having a three-dimensional structure [construed as multiple structure layers below fig.12B @T] on a rear side that is remote from an upper side [fig. 12B @T which ¶0080 teaches is the cover layer] facing the interior of the motor vehicle [fig. 2B illustrates the cover layer on 20x faces the interior of the vehicle], and
a light- emitting element [fig. 16A @L] being configured to provide background illumination for the representation of the user interface widgets [fig. 26A teaches lighting interaction icons and stopping lighting of the interaction icons] and to illuminate the three-dimensional structure of the decoration region [fig. 26A teaches illuminating the entire surface which includes the decoration region], wherein 
the light-emitting element [fig. 16A @L] is configured to, in response to receiving, by the touch-sensitive surface, user input, emit light of a color corresponding to the received user input so as to illuminate the decoration region with the light of the color corresponding to the received user input [fig. 26A teaches controlling entire surface lighting color by a left right swipe input on the touch sensitive display area]
Garcia does not teach a light-emitting element optically coupled to a side of the display region; laterally illuminating the three dimensional structure of the decoration region
Persson teaches a light-emitting element [fig. 3A @312] optically coupled [fig. 3A teaches light 312 entering light guide 311 at 316 and exiting at 318] to a side of the display region [fig. 3A @318]; 
aterally illuminating the three dimensional structure of the decoration region [fig. 3A teaches light reflecting off 342 and illuminating entire surface layer 320, which is construed to contain the decoration region]
Before the application was filed it would have been obvious to one of ordinary skill in the art to couple light from a display area and illuminate a decorative area, as taught by Persson, into the display taught by Garcia, in order to illuminate decorative areas using light guides with requiring additional lighting elements or electrical components.

Regarding Claim 2 (Original), Garcia in view of Persson teaches the display as claimed in Claim 1, wherein
 the three-dimensional structure [Persson: fig. 3A @310] has elevated portions [Persson: fig. 3A @342] that protrude with respect to a surface normal of the upper side [Persson: ¶0035, “the interior surface 346 of reflector layer 340 includes a plurality of ridges 342 configured to reflect light in a particular direction or pattern”].

Regarding Claim 3 (Original), Garcia in view of Persson teaches the display as claimed in Claim 1, wherein 
the display region [fig. 12B @10 includes fig. 2B @20] has a rear side [fig. 12B @S], wherein 
the rear side is substantially planar [fig. 12B @S is substantially planar] and/or partial regions on the rear side are substantially planar [alternate limitation not addressed].

Regarding Claim 4 (Original), Garcia in view of Persson teaches the display as claimed in Claim 1, wherein 
the three-dimensional structure [Persson: fig. 3A @310] is provided at least in a partial region with a reflective [Persson: ¶0034, “Reflector layer 340 may include any type of reflective material configured to reflect light”] layer [fig. 3A @340].

Regarding Claim 5 (Original), Garcia in view of Persson teaches the display as claimed in Claim 1, wherein 
the display region [fig. 2B @20] and the decoration region [fig. 2B @20x] @DR] are designed in one piece [fig. 2B illustrates claimed structure].

Regarding Claim 6 (Original), Garcia in view of Persson teaches the display as claimed in Claim 1, wherein 
the display region [fig. 2B @20] and/or the decoration region [alternate limitation not addressed] is produced from a translucent or substantially transparent material [¶0080, “as shown schematically in FIG. 2B, the composite structure may comprise a cover layer T (e.g. translucent/semi-transparent)”].

Regarding Claim 8 (Currently Amended), Garcia in view of Persson teaches the teaches the display as claimed in Claim 1, wherein 
at least one additional [Persson: ¶0016 teaches each display 110/310 is coupled to at least one light source 112/312] light-emitting element [Persson: fig. 3A is optically coupled [Persson: by fig. 3A @316 and 311] to the side of the display region [Persson: fig. 3A @318] and 
configured to laterally illuminate [Persson: fig. 3A illustrates side coupled light at 318 entering 3D structure and being redirected to light surface area of 310] the three-dimensional structure of [Persson: fig. 3A @342] the decoration region [Persson: the area defined by the surface of fig. 3A @320 which is construed equivalent to DeGrote: fig. 7 @DR].

Regarding Claim 9 (Currently Amended), Garcia in view of Persson teaches the display as claimed in Claim 1, wherein
the display region is embodied in the form of a touch screen having the touch-sensitive surface [¶0008, “The user interface may comprise a display element from illumination from the display that may be configured to be selectively positioned on the exterior surface of the cover; and the display element of the user interface may comprise at least one of … (j) a touch screen”].

Regarding Claim 11 (Original), Garcia in view of Persson teaches the display as claimed in Claim 2, wherein 
the elevated portions are ribs and/or pyramids [Persson: ¶0035, “Ridges 342 may be semi-circular, triangular, trapezoidal, or any other shape configured to reflect light”, fig. 3A illustrates 2D examples of 342, in the 3D structure 3D triangle 342 comprises a rib shape].

Claim 12 (Original), Garcia in view of Persson teaches the display as claimed in Claim 4, wherein 
the reflective layer [Persson: fig. 3A @340] is a reflective lacquer [Persson: ¶0034, “Reflector layer 340 may include any type of reflective material configured to reflect light”; any material is construed to include reflective lacquer]. 

Regarding Claim 13 (Original), Garcia in view of Persson teaches the display as claimed in Claim 6, wherein the transparent or translucent material is glass or acrylic glass [Persson: ¶0030 teaches fig. 3A @311 made of PMMA, ¶0033 teaches fig. 3A @330 made of PMMA, ¶0034 teaches fig. 3A @340 made of PMMA, PMMA is well known in the art as acrylic glass].

Regarding Claim 14 (New), Garcia in view of Persson teaches the display as claimed in Claim 1, wherein 
the decoration region [Persson: fig. 3A @320] is configured to reflect [Persson: fig. 3A illustrates the light being reflected by 340 through surface 320 into interior of vehicle] of the light of the color corresponding to the received user input [fig. 26A teaches user selection of a color which illuminates surface of decoration] into the interior of the motor vehicle. 

Regarding Claim 15 (New), Garcia in view of Persson teaches the display as claimed in Claim 1, wherein 
the light-emitting element is configured to, prior to the receiving, by the touch-sensitive surface, the user input, emit light of a first color [fig. 26A teaches after reboot, illuminating the surface with a neural white] displaying, and wherein 
the color corresponding to the received user input is different [the selected color is construed as different from white] than the first color [fig 26A teaches left and white swipe to select a desired color].

 	Regarding Claim 16 (New), Garcia in view of Persson teaches the display as claimed in Claim 1, wherein 
the light-emitting element includes a plurality of light-emitting diodes (LEDs) [¶0011 teaches an LED array].

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Persson and DeGrote (US 2020/0164795). All reference is to Garcia unless indicated otherwise.

Regarding Claim 7 (Currently Amended), Garcia in view of Persson teaches the display as claimed in Claim 1, wherein 
at least one indication element [fig. 14A @20] is embedded in the material of the display region [¶0083, “the composite structure for the vehicle interior component may be constructed to provide a cover/exterior surface to present a user interface and to provide features (e.g. by material design/selection, component design/selection, assembly/layering, etc.)”] 
 does not teach the indication element is arranged in a shared material thickness region with the decoration region
DeGrote teaches an indication element [fig. 6C] is arranged in a shared material thickness [fig. 7 @S and BL and BL and T] region with the decoration region [fig. 7 @DR which includes fig. 7 @S and BL and BL and T]
Before the application was filed it would have been obvious to one of ordinary skill in the art to provide a single functional layer comprising control and decorative features, as taught by DeGrote, into the display taught by Garcia in view of Persson, in order to eliminate unsightly bulges and depressions in the trim components if an illuminated indication required a different material thickness than an illuminated decoration.

Regarding Claim 10 (Original), Garcia in view of Persson teaches the display as claimed in Claim 1 comprising part of an indication instrument for an interior of a motor vehicle, wherein 
an indication element [fig. 14A @20] is connectable [¶0078 teaches the composite structure including display and sensor connected to fig. 24] to an onboard computer of the vehicle [fig. 24]
Garcia in view of Persson does not teach the display [fig. 7 @P] covers the indication element [fig. 7 @T is part of the display P and covers the light guide and light source that comprises the indicator], connectable to an on-board computer of the motor vehicle
a display [fig. 7 @P] covers the indication element [fig. 7 @T is part of the display P and covers the light guide and light source that comprises the indicator]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a display device that replaces an indicating unit, as taught by DeGrote, into the display taught by Garcia in view of Persson, in order to eliminate unsightly bulges in the trim component where a display vice an indicating component was used.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694

/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694